Title: From Benjamin Franklin to Sir Alexander Dick, 11 December 1763
From: Franklin, Benjamin
To: Dick, Sir Alexander


Dear Sir
Philada. Dec. 11. 1763
I take the Opportunity of a Ship from this Place to Leith, once more to pay my Respects to my good Friend from this Side the Water, and to assure him that neither Time nor Distance have in the least weakened the Impression on my Mind, stampt there by his Kindness to me and my Son, while we were in Scotland. When I saw him last, we talk’d over the pleasant Hours we spent at Prestonfield, and he desired me, whenever I should write, to join with mine his best Respects to you and to Lady Dick, your amiable Daughter and the rest of your domestic Circle. He is very happy in his Government as well as in his Marriage.
My Daughter has been endeavouring to collect some of the Music of this Country Production, to send Miss Dick, in Return for her most acceptable Present of Scotch Songs. But Music is a new Art with us. She has only obtain’d a few Airs adapted by a young Gentleman of our Acquaintance to some old Songs, which she now desires me to enclose, and to repeat her Thanks for the Scotch Music, with which we are all much delighted. She sings the Songs to her Harpsichord, and I play some of the softest Tunes on my Armonica, with which Entertainment our People here are quite charmed, and conceive the Scottish Tunes to be the finest in the World. And indeed, there is so much simple Beauty in many of them, that it is my Opinion they will never die, but in all Ages find a Number of Admirers among those whose Taste is not debauch’d by Art.
I expected before this Time some of yours and Dr. Hope’s botanical Orders to execute, which I shall do with great Pleasure whenever they come to hand.
Be pleased to present my Respects to our Friends the Russels, when you see them; to the two Doctors Monro, Dr. Cullen, Dr. Clark, Mr. M’Gawen, and any others who may do me the Honour to enquire after me, not forgetting Pythagoras, who, from his Temperance I conclude is still living and well. I send him the Picture of a Brother Philosopher in this Country. And withal I send you a Piece of our American Husbandry, which will show you something of the State of Agriculture among us; and a Book of our Poetry too, which from so remote a Country may probably be esteem’d some Curiosity if it has no other Merit.
With the sincerest Esteem and Affection, I am, Dear Sir, Your most obedient humble Servant
B Franklin
Sir Alexr Dick
